Citation Nr: 1120669	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  07-17 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk






INTRODUCTION

The Veteran served on active duty from June 1984 to April 2003.  The Veteran's discharge from service on June 7, 1994, is considered honorable for VA purposes.  The Veteran's service for the period from June 8, 1994, to April 4, 2003, is considered dishonorable for VA purposes, and, is, thus, a bar to VA benefits.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2006 rating decision in which the RO, inter alia, denied service connection for a right knee condition and for status post arthroscopy of the left knee.  In August 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2007.

In October 2008, the Board denied the claim for service connection for a left knee disability and remanded the claim for service connection for a right knee disability, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim remaining on appeal (as reflected in an April 2011 supplemental SOC (SSOC)), and returned this matter  to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran was treated for right knee pain and diagnosed with inflammatory process and chondromalacia patella during service; after discharge from his period of honorable service, the Veteran was diagnosed with patellofemoral syndrome.

3.  Notwithstanding the above, there is no competent medical evidence that the Veteran currently has, or has had at any time pertinent to this appeal, a right knee disability. 


CONCLUSION OF LAW

The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a February 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  A March 2006 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The April 2006 rating decision reflects the initial adjudication of the claim after issuance of these letters.  Hence, the February and March 2006 letters-which meet the content of notice requirements described in Dingess/Hartman and Pelegrini-also meet the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records and post-service medical records, and the report of a December 2010 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim for service connection for a right knee disability is warranted. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for a right knee disability must be denied.

In January 2006, the RO issued an administrative decision in which it was determined that the Veteran's discharge for the period from June 11, 1984, to June 7, 1994, is considered honorable for VA purposes.  The discharge for the period from June 8, 1994, to April 4, 2003, is considered a bar to VA benefits under the provisions of 38 C.F.R. § 3.12(c)(2).  The RO indicated that the Veteran was discharged under dishonorable conditions on April 4, 2003, due to a general court martial.  He was sentenced to life under articles that involve offenses related to espionage.

At the outset, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1101.  Thus, evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  In McClain, the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321.  Here, however, there is no competent evidence to support a finding that the Veteran has, or at any time pertinent to this claim has had, a right knee disability.

The Veteran's service treatment records reflect numerous occasions of treatment for right knee pain during service. 

In a September 1985 service treatment record, the Veteran complained of pressure on his right knee and occasional locking of the right knee.  Examination revealed no edema, discoloration, or instability and full range of motion.  The impression was chondromalacia patella of the right knee.  

In November 1989, the Veteran complained of knee pain.  On examination, there was no edema or discoloration.  The Veteran had full range of motion and X-rays revealed a normal right knee.  The impression was inflammatory process of the right knee.  The examiner recommended limited duty.  

The Veteran was treated for right knee pain again in December 1989.  He reported that using Motrin improved his knee pain.  The Veteran had full range of motion and there was some tenderness on examination.  Once again, the impression was inflammatory process of the right knee.  

The medical records also reveal treatment for right knee pain after the Veteran's discharge from honorable service.

In May 1996, the Veteran complained of pain in both knees.  On examination, full range of motion was intact; however, there was some crepitus noted with the range of motion.  The impression was patellofemoral syndrome of the right knee.  

In July 1996, the Veteran was granted limited duty for 90 days due to patellofemoral syndrome.

In April 1997, the Veteran was diagnosed with patellofemoral syndrome in both knees.

The report of the Veteran's April 2003 separation examination reflects a normal examination of the lower extremities.  On the Veteran's report of medical history, he noted chronic problems with both knees.  The examiner noted the Veteran's history of right knee pain during service; however, no diagnosis related to the right knee was rendered.

The Veteran filed his claim for service connection in September 2004.  

Medical treatment records from September and October 2004 reflect evaluation and treatment for the Veteran's left knee.  However, these treatment records do not reflect any complaints of right knee pain or any diagnosis pertaining to the right knee.

There is no medical evidence in the claims file reflecting treatment, evaluation, or diagnosis relating to a right knee disability at any time pertinent to the appeal.  In his written statements, the Veteran has indicated that he suffers from chronic right knee pain.  

On VA examination in December 2010, the Veteran reported a history of right knee pain since 1985.  He denied any injury or trauma to the right knee.  He described soreness and pain in the right knee with walking, lifting, and pivoting.  The Veteran was not prescribed any medical for his right knee, but he did report taking 800 mg of Motrin about once a week.  He also used shoe inserts to help his feet and knees.  He denied any flare-ups of the right knee.  The Veteran reported that his work at the Disciplinary Barracks was not affected by his right knee.  On examination, the Veteran's posture and gait were normal and his knees were symmetrical with no swelling, tenderness, or erythema.  On testing, range of motion was from 0 to 132 degrees without pain.  [Parenthetically, the Board notes that normal right knee motion is from 0 degrees on extension to 140 degrees on flexion.  See 38 C.F.R. § 4.71, Plate II (2010)].  The right knee joint was described as smooth with movement and stable.  The examiner noted that there was no additional limitation with repetition.  X-rays of the right knee were normal.  The examiner concluded that there was no significant pathology of the right knee and nothing attributable to service.

The Board points out that the VA examiner's opinion constitutes the only competent opinion to directly address the question of whether the Veteran has a current right knee disability.  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion-i.e., competent evidence or opinion  to support a finding that he has, or has suffered from, right knee disability since the filing if his September 2004 claim for service connection. 

Thus, without a medical diagnosis of current right knee disability within the meaning of McClain, fundamentally, there can be no award of service connection.  Hence, discussion of the remaining criteria for establishing service connection is unnecessary.

As a final note, the Board points out that, to whatever extent assertions of the Veteran and/or his representative are offered in an attempt to establish a current diagnosis of a right knee disability, such attempt must fail.  The matter of current diagnosis upon which this claim turns is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative opinion on the medical matter on which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a right knee disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for a right knee disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


